DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Applicants’ claims filed 10/26/2020 has been entered and considered.  The Examiner agrees that Applicants’ claims overcomes the art of record.   A search was conducted based on the claims, and no new art was found.  Thus, this application is hereby allowed.  
Claims 1-3 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

an interlayer insulating film formed to cover the protrusion and the element isolation portion; a first opening formed in the interlayer insulating film and opening a part of the protrusion and a part of the element isolation portion and extending in a second direction which is orthogonal to the first direction in a plan view; a first gate electrode formed on the upper surface and a side surface of the protrusion and on the upper surface of the element isolation portion via a first gate insulating film; a second gate electrode formed on the upper surface and the side surface of the protrusion and on the upper surface of the element isolation portion; a first plug being contacted with the first gate electrode on the upper surface of the element isolation portion; and a second plug being contacted with the second gate electrode on the upper surface of the element isolation portion, wherein, in the first direction, a width of the first opening in a region where the first plug is formed and a width of the first opening in a region where the second plug is formed are smaller than 1/2 of a width of the first opening on the upper surface of the protrusion, respectively, as recited in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898